           Case 2:18-cv-00062-SEH Document 22 Filed 10/21/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT                          10/21/2019
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION

 NICHOLAS DOUGLAS; TASHEKA
 BRYAN; JUNIOR HARRIS;
 MARCUS RICHARDS;                                       No. CV 18-62-BU-SEH
 STEPHANEY SMITH; and those
 similarly situated,
                                                        ORDER
                               Plaintiffs,

 vs.

 YELLOWSTONE CLUB
 OPERATIONS, LLC; and
 HOSPITALITY STAFFING
 SOLUTIONS, LLC,

                              Defendants.

       Plaintiffs' Unopposed Motion to Extend Stay of Proceedings 1 is

GRANTED. The stay shall be extended up to and including October 25, 2019, to

allow the parties time to engage in mediation and explore settlement.
                             s+-
       DATED this        P,/.:;,,,--day of October, 2019.




                                                    United States District Judge


       1
           Doc. 21.

                                              -]-
